11 JONES, J.,
concurs in Part; dissents
in Part.
I agree with the majority that the evidence must allow the conclusion that termination is in the best interest of the child. State in the Interest of D.T. v. K.T., 29,796 (La.App. 2 Cir. 6/18/97), 697 So.2d 665, 668. However, I am inclined to consider the age of the children. While I agree that the eleven-month-old child is better off in a foster care setting, I disagree that the eleven-year-old and eight-year-old children should be taken from their mother. The older children have bonded signifi*920cantly with their mother and she is still the prime being in their lives. I do not find that the past conduct of the mother is so detrimental to necessitate removal of the eldest children. J.D.S. is at a tender age where there is still a chance that this child can come to know another person as “mother”. For this reason I would allow the mother to continue caring for her eldest children and terminate her parental rights only to the baby; any harm done to the eleven month old can still be reversed.